Citation Nr: 1700164	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  11-02 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Recognition of the appellant as the surviving spouse of the Veteran for purposes of the receipt of death pension and accrued benefits.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1966 to August 1968.  He died in August 1985.  At the time of his death, the Appellant was married to the Veteran. 

This case comes before the Board of Veterans' Appeals (Board) from a decision issued in October 2009 by the U.S. Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin. 

Following the denial of her claim, the Appellant proffered testimony before an RO Hearing Officer in October 2010.  A transcript of that hearing is included in the claims folder.

In February 2014, the Board remanded this appeal to the RO, for further development.


FINDINGS OF FACT

1.  The Appellant and the Veteran married in October 1981.

2.  The Veteran died in August 1985, and according to his death certificate, he and the Appellant were married at the time of his death.

3.  The Appellant remarried in January 1993, and her new husband died in April 1993.


CONCLUSION OF LAW

The criteria for recognition of the Appellant as the surviving spouse of the Veteran for purposes of the receipt of death pension and accrued benefits have not been met.  38 U.S.C.A. §§ 101, 1102, 1304, 1541 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.54, 3.55 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)), prescribes VA's duties to notify the claimant of the evidence needed to substantiate a claim, of the evidence VA will obtain, and of the claimant's responsibilities with regard to obtaining evidence, and it also prescribes VA's duties to help a claimant obtain relevant evidence, duties collectively referred to as the "duty to assist."  

The VCAA does not apply where, as here, there is no dispute as to the facts; and the law is dispositive.  Mason v. Principi, 16 Vet. App. 129 (2002). 
The Appellant seeks death pension and/or accrued benefits as the surviving spouse of the Veteran.  Prior to a determination as to the Appellant's entitlement to VA benefits, for purposes of determining eligibility as a claimant, there is a preliminary threshold issue as to whether the Appellant qualifies as the Veteran's surviving spouse.

A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and, except as provided in section 3.55, has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person; and has not remarried.  38 C.F.R. § 3.50.

The remarriage of a surviving spouse shall not bar death pension or accrued benefits to such surviving spouse if the marriage was void or annulled; or, on or after January 1, 1971, remarriage of a surviving spouse terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990, by an individual who, but for the remarriage, would be considered the surviving spouse, shall not bar the furnishing of benefits to such surviving spouse provided that the marriage has been terminated by death, or has been dissolved by a court with basic authority to render divorce decrees, unless VA determines that the divorce was secured through fraud by the surviving spouse or by collusion.  38 C.F.R. § 3.55(a)(1), (2).

Here, the Appellant and the Veteran married in October 1981.  The Veteran died in August 1985, and according to his death certificate was married to the Appellant at the time of his death.  The Appellant remarried in January 1993, and her new husband died in April 1993.  These facts are not in dispute. 

The Appellant's marriage following the Veteran's death was not voided or annulled by court decree; instead, the marriage was dissolved by the death of her spouse.  The Appellant's marriage following the Veteran's death was also not terminated by death or dissolved by a court order prior to November 1, 1990.  Thus, the Appellant appears to be raising an argument couched in equity.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In sum, to receive pension, the Appellant must qualify as a surviving spouse, which is precluded by remarriage.  As she remarried after the Veteran's death, which the evidence demonstrates was ended by the April 1993 death of her husband; she may not be recognized as the Veteran's surviving spouse under governing law and regulation.  The claim is denied as a matter of law.


ORDER

Entitlement to recognition of the Appellant as the surviving spouse of the Veteran for purposes of the receipt of death pension and accrued benefits is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


